This Business Advisory Board Services Agreement (the "Agreement"), dated October
16, 20I 7, is entered into between Regen BioPharma, Inc., a Nevada corporation
("the Company"), and JP Millon an individual with a principal place of residence
(“'Candidate").

WHEREAS, the Company desires to retain the services of Candidate for the benefit
of the Company and its stockholders; and

WHEREAS, Candidate desires to serve as Chairman of the Company's Business
Advisory Board for the period of time and subject to the terms and conditions
set forth herein;

NOW, THEREFORE, for consideration and as set forth herein, the parties hereto
agree as follows:

 

 

1.Board Duties. Candidate agrees to provide services to the Company as the
Chairman of the Company's Business Advisory Board. Candidate shall, for so long
as he remains a member of the Business Advisory Board, meet with the Company
upon written request, at dates and times mutually agreeable to Candidate and the
Company, to discuss any matter involving the Company or its Subsidiaries

2.Other Duties. Candidate will utilize his best efforts to:

(a)Identify and introduce to the Company persons not previously known to the
Company to serve as members of the Company's Business Advisory Board ("Advisory
Candidates").

(b)Identify and introduce to the Company potential purchasers of the Company's
securities such purchasers not previously known to the Company ("Buyers").
Candidate shall solely identify and introduce Buyers to the Company and shall
not, among other things, participate in any negotiations between a Buyer and the
Company, assist in the structure of any offer or sale of the Company's
securities ("Transaction"), provide assistance to any party in completing a
purchase agreement, subscription agreement or other documentation related to a
Transaction or handle the funds or securities involved in any Transaction.

3.Term. The Term of this Agreement shall commence on October 9, 2017 and shall
expire on October 9, 2020. The term of this Agreement may be extended by mutual
agreement.

4.Independent Contractor. The Parties are independent contractors. Nothing in
this Agreement shall be deemed to constitute a partnership or joint venture
between the Parties or constitute any Party to be the agent of the other Party
for any purpose. The Candidate's relationship with and role and responsibilities
to the Company are purely contractual in nature and Candidate does not have any
fiduciary or other duty to the Company by virtue thereof.

5.No obligation: This Agreement does not constitute an obligation on the part of
the Company to:

(a)Enter into any Transaction with any Buyer

(b)Accept as a member of the Business Advisory Board any Advisory Candidate

 

 1 

 



 

6.Mutual Non-Disparagement. During the term of this Agreement and for a period
of twelve months thereafter, Candidate and the Company mutually agree to forbear
from making, causing to be made, publishing, ratifying or endorsing any and all
disparaging remarks, derogatory statements or comments made to any party with
respect to either of them or their respective officers, directors, and
employees. The parties agree and acknowledge that this Section 6 is a material
term of this Agreement.

 

7.Non-Disclosure.

 

(a)All information, whether in oral, written, graphic, electronic or other form,
disclosed by the Company to the Candidate shall be deemed to be "Proprietary
Information." In particular, Proprietary Information includes, without
limitation, any trade secrets, confidential information, ideas, inventions or
research and development information; matters of a technical nature, including
technology; notes, products, know-how, engineering or other data (including test
data and data files); specifications, processes, techniques, formulae or
work-in-process; manufacturing, planning or marketing procedures, clinical data
and regulatory strategies or information; accounting, financial or pricing
procedures or information, budgets or projections, or personnel or salary
structure/compensation information; information regarding suppliers, clients,
customers, employees, contractors, investors or investigators of the Company,
information which has been designated in writing as confidential by the Company;
programs, procedures (including operating procedures), processes, methods,
guidelines, policies, proposals or contracts; computer software, data bases or
programming; and any other information which, if divulged to a third party,
could have an adverse impact on the Company, or on any third party to which it
owes a confidentiality obligation. In addition, "Proprietary Information"
includes any of the foregoing relating to the past, present or future
operations, organization, projects, finances, business interests, methodology or
affairs of any third party to which the Company owes a duty of confidentiality
including, without limitation, the mere fact that the Company is or may be
working with or for any client.

(b)The obligations of confidentiality shall not apply to any Proprietary
Information that was known by the Candidate at the time of disclosure to it by
such Company, or that is independently developed or discovered by the Candidate
after disclosure by such Company, without the aid, application or use of any
item of such Company's Proprietary Information, as evidenced by written records;
now, or subsequently becomes, through no act or failure to act on the part of
the Candidate, generally known or available; is disclosed to the Candidate by a
third party authorized to disclose it; or is required by law or by court or
administrative order to be disclosed; provided, that the Candidate shall have
first given prompt notice to such Company of such required disclosure.

 2 

 

(c)Candidate shall exercise due care to prevent the unauthorized use or
disclosure of the Company's Proprietary Information, and shall not, without the
Company's prior written consent, disclose or otherwise make available, directly
or indirectly, any item of the Company's Proprietary Information to any person
or entity other than those employees, independent contractors or agents of the
Candidate (collectively, "Representatives"), to the extent such Representatives
reasonably need to know the same in order to evaluate such Proprietary
Information, to participate in the business relationship between the parties, or
to make decisions or render advice in connection therewith. Candidate shall
advise its Representatives who have access to the Company's Proprietary
Information of the confidential and proprietary nature thereof, and agrees that
such Representatives shall be bound by terms of confidentiality and restrictions
on use with respect thereto that are at least as restrictive as the terms of
this Agreement.

(d)Candidate shall exercise due care to prevent the unauthorized use or
disclosure of the Company's Proprietary Information, and shall not, without the
Company's prior written consent, disclose or otherwise make available, directly
or indirectly, any item of the Company's Proprietary Information to any person
or entity other than those employees, independent contractors or agents of the
Candidate (collectively, "Representatives"), to the extent such Representatives
reasonably need to know the same in order to participate in any business
relationship between the parties, or to make decisions or render advice in
connection therewith. Candidate shall advise its Representatives who have access
to the Company's Proprietary Information of the confidential and proprietary
nature thereof, and agrees that such Representatives shall be bound by terms of
confidentiality and restrictions on use with respect thereto that are at least
as restrictive as the terms of this Agreement.

(e)Candidate shall use the Company's Proprietary Information solely for the
purposes of performing his duties pursuant to this Agreement and shall not make
any other use of the Company's Proprietary Information without the Company's
specific written authorization.

(f)All Proprietary Information of the Company (including all copies thereof)
shall be and at all times remain the property of such Company, and all non-oral
Proprietary Information of the Company which is then in the Candidate's
possession or control shall be destroyed or returned to the Company promptly
upon its request at any time, and in any event, no later than 60 days following
any expiration or termination of this Agreement.

(g)Nothing in this Agreement shall be construed, by implication or otherwise, as
a grant of any right or license to trademarks, inventions, copyrights or
patents, as a grant of a license to either Candidate to use any of the Company's
Proprietary Information except as expressly set forth herein.

(h)The provisions of Section 7 of this Agreement shall survive until such time
as all Confidential Information disclosed hereafter becomes publically known and
made generally available through no action or inaction of Candidate.

 3 

 

8.Compensation.

(a)For performance of duties pursuant to Section 1 of this Agreement, Candidate
will receive, no later than ten days from the execution of this agreement,
3,000,000 shares of Series M Preferred of the Company. In addition, on the
first, second and third anniversary of this agreement, the Candidate shall
receive an additional 1,000,000 shares of Series M Preferred stock of the
Company (for a total of 6,000,000 shares during the term of this agreement). The
Series M Preferred shares are convertible into common shares of the Company upon
either a) the execution of a licensing agreement for the Company's NR2F6
intellectual property, or, b) the third anniversary of this agreement.
Therefore, it is expressly acknowledged that the Candidate shall be entitled to
convert the Series M Preferred shares upon the completion of a three-year period
as the Chairman of the Business Advisory Board. Lastly, if the Candidate's term
is less than three years, the shares that the Candidate receives on an annual
basis will be prorated, and will remain eligible for conversion into common
shares of the Company on the third anniversary of this agreement.

(b)For performance of duties pursuant to Section 2 of this Agreement, Candidate
will receive:

(i)In the event that an Advisory Candidate identified and introduced by the
Candidate to the Company serves as a member of the Business Advisory Board of
the Company, you shall receive, ten business days subsequent to the completion
of 12 months service by the Advisory Candidate as a member of the Business
Advisory Board of the Company, a referral fee equal to 5% (paid to you in Series
M Preferred shares of the Company) of the shares of the Series M Preferred
shares of the Company issued to the referred Candidate.

(ii)In the event of a Transaction with one or more Buyers of the Company's
securities, such Buyers not previously known to the Company and identified and
introduced by you to the Company, a referral fee equal to 5% (paid to you in
Series M Preferred shares of the Company) of the shares of common stock of the
Company purchased by the Buyer.

9.Restricted Securities Acknowledgement

 

Candidate acknowledges that any securities issued pursuant to this Agreement
that shall not be registered pursuant to the Securities Act of 1933 shall
constitute "restricted securities" as that term is defined in Rule 144
promulgated under the Securities Act of 1933, and shall contain the following
restrictive legend:

 

 

 

"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS."

 

 4 

 



 

10.Representations And Warranties Of Company.

 

a) Company is a corporation duly organized, validly existing and in good
standing under the laws of the state its incorporation and has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement without the consent, approval or authorization of, or obligation
to notify, any person, entity or governmental agency which consent has not been
obtained.

 



(c) The execution, delivery and performance of this Agreement by Company does
not and shall not constitute Company's breach of any statute or regulation or
ordinance of any governmental authority, and shall not conflict with or result
in a breach of or default under any of the terms, conditions, or provisions of
any order, writ, injunction, decree, contract, agreement, or instrument to which
the Company is a party, or by which Company is or may be bound.

11.Representation and Warranties of the Candidate.

 

(a) Candidate has the requisite power and authority to enter into and perform
his obligations under this Agreement without the consent, approval or
authorization of, or obligation to notify, any person, entity or governmental
agency which consent has not been obtained.





 

(b)  The execution, delivery and performance of this Agreement by Candidate does
not and shall not constitute Candidate's breach of any statute or regulation or
ordinance of any governmental authority, and shall not conflict with or result
in a breach of or default under any of the terms, conditions, or provisions of
any order, writ, injunction, decree, contract, agreement, or instrument to which
the Candidate is a party, or by which Candidate is or may be bound.

 

12.Execution

 

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same Agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

 5 

 

 



13.Entire Agreement

 



This Agreement constitutes a final written expression of all the terms of the
Agreement between the parties regarding the subject matter hereof, are a
complete and exclusive statement of those terms, and supersedes all prior and
contemporaneous Agreements, understandings, and representations between the
parties.

 

 

14.Severability

 

If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefore, and upon so agreeing, shall incorporate such
substitute provision in this Agreement

 

 

15.Governing Law, Venue, Waiver Of Jury Trial

 

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys' fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

 6 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Company Candidate By:/s/Todd Caven By: JP Millon Its: CFO  

 



 7 

 

